DETAILED ACTION
The office action is in response to original application filed on 7-21-20. Claims 1-18 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under 
Claim 9 and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2018/0079314 Kashyap et al. (“Kashyap”).
Regarding claim 9, Kashyap discloses an electrical power supply device (figs. 1-2), comprising: a DC-DC power convertor (DC-DC converter 136 to operate in a boost mode) configured to receive an input voltage (para; 0016, lines 5-6, direct current to direct current (DC-DC) converter with an input voltage) and produce a first voltage (para; 0017, line 3, buck-to-boost" (B2B) DC-DC converter) or a second voltage that is less than the first voltage; a device controller (start/stop operation of the engine 108 control vehicle controller 148; fig. 1); and an input voltage detection circuit (para; 0021, lines 8-9, vehicle controller 148 controls the electrified powertrain 104 and the BSG unit 128), wherein the device controller causes: the DC-DC power convertor to produce the first voltage (DC-DC converter 136 to operate in a boost mode) in response to the input voltage detection circuit determining that an input voltage is equal to or greater than a threshold voltage (para; 0025, lines 1-2, At 308, the vehicle controller 148 commands the DC-DC converter 136 to operate in a boost mode), and the DC-DC power convertor to produce the second voltage in response to the input voltage detection 
Regarding claim 11, Kashyap discloses the device controller further comprises a processor and non-volatile memory (memory of the vehicle controller 148) which contains instructions which causes the DC-DC power convertor to produce the first voltage in response the input voltage detection circuit determining that an input voltage is equal to or greater than a threshold voltage (DC-DC converter 136 to operate in a boost mode) and which causes the DC-DC power convertor to produce the second voltage in response to input voltage detection circuit determining that the input voltage is less than the threshold voltage (fig. 2, Boost power).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1-3, 8, 10 and 12-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0079314 Kashyap et al. (“Kashyap”) in view US 2015/0251690 to YAMAMOTO (“YAMAMOTO”).
Regarding claim 1, Kashyap discloses an electrical power supply device (fig. 1-2) configured to communicate with a start-stop controller (start/stop operation of the engine 108 control vehicle controller 148; fig. 1) that automatically shuts down and restarts an internal combustion engine in a vehicle, comprising: a DC-DC power convertor configured to produce a first voltage (DC-DC converter 136 to operate in a boost mode) or a second voltage that is less than the first voltage; and a device controller (start/stop operation of the engine 108 control vehicle controller 148; fig. 1) which causes: the DC-DC power convertor to produce the first voltage in response to a run signal from the start-stop controller (para; 0023, lines 11-13, notification of the disabling of start/stop operation, in one exemplary implementation, is provided to a driver via the driver interface 156), and
 But, Kashyap does not discloses the DC-DC power convertor to produce the second voltage in response to a stop signal from the start-stop controller.
However, YAMAMOTO discloses the DC-DC power convertor to produce the second voltage in response to a stop signal from the start-stop controller (para; 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kashyap by adding automatic stop to increase converter voltage as part of its configuration as taught by YAMAMOTO, in order to control the control unit from being restarted or stopped due to the voltage of electric power supplied when the engine is restarted being lower than an operation guarantee voltage.
Regarding claim 2, Kashyap discloses the claimed invention except for “a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Kashyap discloses interface circuitry (interface 160) to communicate between the start-stop controller and the device controller, wherein the interface circuitry comprises at least one selected from a list consisting of a controller area network (CAN) transceiver, a local interconnect network (LIN) 
Regarding claim 8, Kashyap discloses the device controller further comprises a processor and non-volatile memory which contains instructions which causes the DC-DC power convertor to produce the first voltage in response to a run signal (para; 0023, lines 11-13, notification of the disabling of start/stop operation, in one exemplary implementation, is provided to a driver via the driver interface 156) from the start-stop controller and the DC-DC power convertor to produce the second voltage in response to a stop signal from the start-stop controller.
Regarding claim 10, Kashyap discloses the claimed invention except for “a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Kashyap discloses an electrical power supply device (figs. 1-2) configured to interface with a start-stop controller (start/stop operation of the engine 108 control vehicle controller 148; fig. 1) within a vehicle (abstract, 
But, Kashyap does not discloses for commanding the DC-DC power convertor to produce the second voltage in in response to a stop signal from the start-stop controller.
However, discloses for commanding the DC-DC power convertor to produce the second voltage in in response to a stop signal from the start-stop controller (para; 0003, 9-10, automatic stop and start system, the voltage is boosted by the DC-DC converter).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kashyap by adding automatic stop to increase converter voltage as part of its configuration as taught by YAMAMOTO, in order to control the control unit from being restarted or stopped due to the voltage of electric power supplied when the engine is restarted being lower than an operation guarantee voltage.
Regarding claim 13, Kashyap discloses the claimed invention except for “a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Kashyap discloses means for establishing communication (interface 160) between the start-stop controller and the means for commanding the DC-DC power convertor, wherein the means for establishing communication comprises at least one selected from a list consisting of a controller area network (CAN) transceiver (Transmission 120), a local interconnect network (LIN) transceiver, a USB transceiver, and an input voltage detection circuit.

Allowable Subject Matter
Claims 4-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAKADA et al. US 2019/0006945 Al-A power conversion device according to one or more embodiments may include: a microcomputer; and an output circuit controlled by the microcomputer, including an output unit that converts an input power into a predetermined power and outputs the predetermined power.
RENNER et al. US 2018/0275174 Al- An embodiment relates to a method for predicting a voltage dip in a vehicle electrical system before a planned start of a load in a motor vehicle. The embodiment operates to ascertain a value of supply current expected to be required after the start of the load.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836